Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 1 of 9




                 Exhibit A
            Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 2 of 9

                                  GINGRAS LAW OFFICE, PLLC


                4802 E. Ray Road #23-271, Phoenix, AZ 85044 ▪ Tel: (480) 264-1400 ▪ Fax: (480) 248-3196


August 21, 2019

Via email only: abuse@cloudflare.com

Cloudflare c/o Justin Paine
101 Townsend Street
San Francisco, CA 94107


Re:    NOTIFICATION OF CLAIMED INFRINGEMENT
       17 U.S.C. § 512(c)(3)(A)

Dear Cloudflare:

      This letter is a notification of claimed infringement sent pursuant to 17 U.S.C. §
512(c)(3)(A).

       1.     Identification Of Work Being Infringed; 17 U.S.C. § 512(c)(3)(A)(ii)

       The work(s) being infringed are:

             A work entitled “DMCA Page Text for Websites”

NOTE the work entitled “DMCA Page Text for Websites” (created by the undersigned)
has been registered with the U.S. Copyright Office and assigned Registration #TXu 2-
009-004; effective date of registration: June 21, 2016.

A copy of the Certificate of Registration for this work is attached as Exhibit A.


       2.     Identification Of Infringing Material; 17 U.S.C. § 512(c)(3)(A)(iii)

The     infringing     text  is    essentially    the    entire    page located at:
https://www.holysmoke.org/dmca/ (excluding artwork and generic menus); a copy of
this page as it appeared on August 21, 2019 is attached as Exhibit B.

To be specific, the infringing content begins with the words: “This page contains
instructions about how …” at the top of the page, ending with “asking us to remove a
post that you claim is false, your request will not be reviewed or considered,” and all
text in between.
            Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 3 of 9
DMCA Notice to Cloudflare
August 21, 2019
Page 2 of 2

       3.     Contact Information; 17 U.S.C. § 512(c)(3)(A)(iv)

   Author/Sender: David Gingras, 4802 E. Ray Road, #23-271, Phoenix, AZ 85044
   Tel: (480) 264-1400, Fax: (480) 248-3196; Email: david@gingraslaw.com

        I have a good faith belief that the use of the material complained of herein is not
authorized by the copyright owner, his agent, or the law, and that the use in question
does not qualify as fair pursuant to 17 U.S.C. § 107. See Lenz v. Universal Music Pub.,
Inc., 815 F.3d 1146 (9th Cir. 2016).

       I further certify that the information in this notification is accurate, and under
penalty of perjury, that I am authorized to act on behalf of the Complainant as the
owner of an exclusive rights that are allegedly infringed. Pursuant to 28 U.S.C. § 1746,
I declare under penalty of perjury under the laws of the United State of America that the
foregoing is true and correct.

     If you have any questions, please feel free to contact me at: (480) 264-1400 or
David@GingrasLaw.com.


                                   Very Truly Yours,



                                   David S. Gingras
Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 4 of 9




                 Exhibit A
Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 5 of 9
Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 6 of 9




                 Exhibit B
Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 7 of 9
Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 8 of 9
Case 2:19-mc-00029 Document 1-1 Filed 08/22/19 Page 9 of 9
